Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2-5, 10-13, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (CN 103872168 A) hereafter referred to as Wu.
In regard to claim 1 Wu teaches a diode device [see Fig. 1 see paragraph 0045] comprising:
a semiconductor substrate [“P-type silicon substrate 113”] comprising a well region [“N-type deep well 105”] arranged therein;
a first doped region [“P type base region 103”] and a second doped region [“N type heavy doped silicon 104”] arranged within the well region;
a first contact region [101 “Al electrode are respectively attached to each P + heavily doped silicon 101”] arranged within the first doped region, wherein a doping concentration of the first contact region is higher [see “P + heavily doped silicon 101”] than a doping concentration of the first doped region, and wherein a part of the first doped region is arranged between [see Fig. 1] the first contact region and the well region; and
an isolation structure [see in Fig. 1 see that the field oxide layer is partially within a trench shape formed in the corner portion of 103 and 105, thus the isolation structure is this trench shape, see paragraph 0047, 0058 “deposition of silicon oxide forming the field oxide layer” “an N-type deep well 105 between the upper surface of the P type base region 103 are separated by field oxide layer” ] arranged within the first doped region; 
wherein an oxide layer lines a surface [see in Fig. 1 see that the trench shape formed in the corner portion of 103 and 105 is filled with oxide see paragraph 0058 “deposition of silicon oxide forming the field oxide layer” ] of the isolation structure;
wherein the first doped region and the first contact region have a first conductivity type [i.e. p type], and wherein the well region and the second doped region have a second conductivity type [i.e. n type] different from the first conductivity type.
In regard to claim 7 Wu teaches wherein a part of the well region is arranged between [see Fig. 1] the first doped region and the second doped region.
In regard to claim 9 Wu teaches further comprising a further first contact region  [see Fig. 1 see Fig. 2 there are a plurality of fingers of 101 ] of the first conductivity type arranged within the first doped region, wherein a doping concentration of the further first contact region is higher than a doping concentration of the first doped region.
In regard to claim 15 Wu teaches further comprising an additional isolation structure arranged horizontally adjacent  [see Fig. 1 to the right of 104] to the second doped region, wherein the second doped region is horizontally between [see Fig. 1] the additional isolation structure and the first doped region.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu .
In regard to claim 20 Wu teaches a method for forming a diode device [see Fig. 1 see paragraph 0045] , the method comprising:
providing a semiconductor substrate [“P-type silicon substrate 113”] ;
forming a well region [see paragraph 0053 “N type deep well 105 corresponding to the area, injecting heat diffusion after forming N-type deep well 105 of phosphorus ions”] within the semiconductor substrate;
forming a first doped region [see paragraph 0056 “the P type base region 103 corresponding to the area, by boron ion implantation to form a P-type base region 103”] and a second doped region [“N type heavy doped silicon 104” see paragraph 0057] within the well region;
forming a first contact region [101 “Al electrode are respectively attached to each P + heavily doped silicon 101” see paragraph 0057]  within the first doped region, wherein a doping concentration of the first contact region is higher [see “P + heavily doped silicon 101”] than a doping concentration of the first doped region, and wherein a part of the first doped region is arranged between [see Fig. 1] the first contact region and the well region; and
forming an isolation structure [see in Fig. 1 see that the field oxide layer is partially within a trench shape formed in the corner portion of 103 and 105, thus the isolation structure is this trench shape, see paragraph 0047, 0058 “deposition of silicon oxide forming the field oxide layer” “an N-type deep well 105 between the upper surface of the P type base region 103 are separated by field oxide layer” ] within the first doped region and an oxide layer lining a surface [see in Fig. 1 see that the trench shape formed in the corner portion of 103 and 105 is filled with oxide see paragraph 0058 “deposition of silicon oxide forming the field oxide layer” ] of the isolation structure;
wherein the first doped region and the first contact region have a first conductivity type [i.e. p type], and wherein the well region and the second doped region have a second conductivity type [i.e. n type] different from the first conductivity type.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 19,  8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Henderson et al. (US 20120205731 A1) hereafter referred to as Henderson
In regard to claim 19 Wu does not specifically teach wherein the diode device comprises an avalanche photodiode.
However see Henderson teaches SPAD, see Fig. 2 structure is similar to Wu Fig. 1.
Thus it would be obvious to modify Wu to function in a similar manner to Henderson i.e. as SPAD.
Thus it would be obvious to modify Wu to include wherein the diode device comprises an avalanche photodiode.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain the sensitivity of SPAD.
In regard to claim 8 Wu and Henderson as combined does not specifically teach further comprising a second contact region of the second conductivity type arranged within the second doped region, wherein a doping concentration of the second contact region is higher than a doping concentration of the second doped region.
However see Henderson teaches SPAD, see Henderson Fig. 2 see that 260 is contact to 250 which in turn is in well 210.
Thus it would be obvious to modify Wu to include further comprising a second contact region of the second conductivity type arranged within the second doped region, wherein a doping concentration of the second contact region is higher than a doping concentration of the second doped region.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to use a similar structure to Henderson to obtain the sensitivity of SPAD.
In regard to claim 14 Wu does not specifically teach wherein the semiconductor substrate comprises a silicon- on-insulator substrate.
However see Henderson teaches SPAD, see Fig. 2 structure is similar to Wu Fig. 1, see Henderson paragraph 0010 “SPADs have been created in a variety of CMOS linewidths from 0.8 .mu.m to 0.13 .mu.m. Process variants such as SOI, high voltage and BiCMOS process variants have been employed, making use of additional wells and implants to create suitable guard ring structures and avalanche breakdown regions”.
Thus it would be obvious to modify Wu to include wherein the semiconductor substrate comprises a silicon- on-insulator substrate.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that SOI has advantages such as improved isolation due to the buried insulating layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/                Primary Examiner, Art Unit 2818